Title: To James Madison from Robert R. Livingston, 11 November 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 11 Novembr 1802
After writing mine of this date I called on the Minister & Insisted on Some positive answer to my notes, he told me that he was expressly instructed by the first Consul to give me the most positive assurances that the Treaties we had entered into with Spain, or them relative to Louisiana Should be Strictly observed, when I expressed my Surprise that their officers should not be informed on that head this tho’ on the eve of departing he assured me that they would be furnished with copies of the Treaties, & directed to conform Strictly to them. I asked why these assurances were not given me in the usual form by replying to my notes, he Said that he hoped that there would be no difficulty on that head when the Consul should arrive (he is now absent). I have Stated this that you might by comparing this conversation with the contents of the letter & the information derived from Clark’s conversation with the general Draw your own inferences. I Shall endeavour to day to See Jph. Bonaparte tho’ he has all along assured [me] that it was the consul’s intention to cultivate our friendship & by no means to do anything that would endanger it. It will however be well to be on our guard and above all to reinforce the Natchez & to give it every possible commercial advantage. If we can put ourselves in a Situation to prevent the danger of hostility I think we may hope, that the dissatisfaction of inhabitants the disappointment of officers & the drain of money which the establishment will occasion will facilitate our views after a very short time. I am Dear Sir with the most respectful consideration Your most Obt hum: Servt
Robt R Livingston
P. S. In my letter to the President I informed him that Genl Bournonville had gone post to Spain & that I had reason to think he had it in charge to obtain the Floridas. I know that he went with the greatest Speed accordingly on his very first audience proposed to Spain to relinquish Parma Placentia [for?] Florida what the answer will be but Spain may possibly be forced to give them tho she should not like the exchange. You See by this how much it is a favorite object of the first consul, & judge from thence of our prospects.
What effect the news from St. Domingo may have I know not. The army there is reduced to 1200 effectives. Other particulars you will have more correctly than we have here. The Consul is still absent—but daily expected. Lord Withworth [sic] is on his way from Calais & will be here to morrow.
 

   
   RC, two copies (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). Both RCs in a clerk’s hand, signed by Livingston. First RC docketed by Wagner, “10 & 11 Nov. 1802.” Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. First RC decoded interlinearly by JM.


  

   
   Draft identified as “letter No. 24 in the Book No. 63.” The postscript is not included in the draft or letterbook copy.



   
   Livingston referred to his 10 Nov. 1802 letter.



   
   Livingston’s secretary encoded “Clerk”; JM decoded “Clarke’s.”



   
   See Livingston to JM, 2 Nov. 1802, and n. 11.



   
   In both copies of the RC, Livingston’s secretary here wrote the code for “nst”; JM left a blank space in his decoding.


